Case 21-00833-5-JNC          Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41           Page 1 of
                                              48



                      IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 NEW BERN DIVISION

_________________________________________
                                          )                 Case No. 21-00833-5-JNC
In re:                                    )
                                          )                 Chapter 11
PLATINUM CORRAL, L.L.C.,                  )
                                          )
            Debtor.                       )
                                          )
_________________________________________ )

   STIPULATION FOR USE OF CASH COLLATERAL, PROVIDING ADEQUATE
 PROTECTION, AND GRANTING LIMITED RELIEF FROM THE AUTOMATIC STAY


                  This Stipulation For Use of Cash Collateral, Providing Adequate Protection, and

Granting Limited Relief From the Automatic Stay (this “Stipulation”) is entered into by and

between Debtor Platinum Corral, L.L.C. (“Debtor”) and Secured Creditor Pacific Premier Bank

(“Lender”) with reference to the following facts:

                                            RECITALS

         A.       Pursuant to an Equipment Loan and Security Agreement dated as of December

20, 2017 (as has been or may be amended, supplemented, replaced, restated or otherwise

modified, the “Loan 1 Agreement”) between Debtor and Lender, Lender agreed to make and did

make a loan to Debtor in the maximum principal amount of $16,200,000 (the “Loan 1”) in

connection with Debtor’s operation of twenty-eight (28) Golden Corral restaurants.



         B.       The Loan 1 is also evidenced by, among other things, a Promissory Note dated as

of December 20, 2017 (as has been or may be amended, supplemented, replaced, restated or

otherwise modified, the “Promissory Note 1”) in the original principal amount of $16,200,000,

payable by Debtor to the order of Lender.


SMRH:4841-0919-7786.9                            -1-
Case 21-00833-5-JNC         Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41              Page 2 of
                                             48



         C.       Pursuant to an Equipment Loan and Security Agreement dated as of September

16, 2019 (as has been or may be amended, supplemented, replaced, restated or otherwise

modified, the “Loan 2 Agreement” and together with the Loan 1 Agreement, the “Loan

Agreements”) between Debtor and Lender, Lender agreed to make a loan to Debtor in the

maximum principal amount of $2,000,000 (the “Loan 2” and together with the Loan 1, the

“Loans”) in connection with Debtor’s operation of twenty-eight (28) Golden Corral restaurants.



         D.       The Loan 2 is also evidenced by, among other things, a Multiple Advance

Equipment Promissory Note dated as of September 16, 2019 in the original principal amount of

$2,000,000, payable by Debtor to the order of Lender (as has been or may be amended,

supplemented, replaced, restated or otherwise modified, the “Promissory Note 2” and together

with the Promissory Note 1, the “Promissory Notes”).



         E.       Under each Loan Agreement, to secure each Loan, Debtor granted Lender a

security interest in all of Debtor’s personal property assets, as described in the Loan Agreements

(the “Pre-Petition Collateral”). Pursuant to that certain Cross-Collateralization and Cross Default

Agreement dated as of September 16, 2019 made by Debtor in favor of Lender, the Loans were

cross-collateralized so that all of the Pre-Petition Collateral secures both Loans, and the Loans

were cross-defaulted, so that a default under either Loan is also a default under the other Loan.

Lender perfected its security interest in the Pre-Petition Collateral by filing a UCC-1 Financing

Statement with the North Carolina Secretary of State on December 19, 2017, which bears

Instrument No. 20170126993A and a UCC-1 Financing Statement with the North Carolina

Secretary of State on September 10, 2019, which bears Instrument No. 20190096911K

(collectively, the “Financing Statements”).


SMRH:4841-0919-7786.9                            -2-
Case 21-00833-5-JNC          Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41               Page 3 of
                                              48



         F.       The Debtor and Lender are also parties to an April 1, 2020 Temporary

Modification Agreement, an October 1, 2020 Amended Temporary Modification Agreement, an

October 1, 2020 Second Amended Temporary Modification, and an April 6, 2021 Amendment to

Second Amended Temporary Modification Agreement (collectively, the “Modification

Agreements”) modifying the Loans pursuant to which, among other things, (i) all payments on

the Loans between and including April, 2020 and September, 2020 were deferred, (ii) all

principal payments on the Loans between and including October, 2020 and December, 2020

were deferred, (iii) all payments on the Loans between and including January, 2021 and March,

2021 were and are deferred, (iv) all principal payments on the Loans between and including

April, 2021 and October, 2021 are deferred, (v) beginning with the November, 2021 payments

on the Loans, the Debtor is required to make monthly payment on the Loans in the aggregate

amount of $100,000 per month, to be allocated between the Loans in Lender’s sole and absolute

discretion, to be applied first to interest and then principal, (vi) for each calendar year beginning

with the year January 1, 2020 through December 31, 2020, the Debtor shall make additional

principal payments on the Loans equal to 65% of the Debtor’s annual EBITDA exceeding

$2,000,000, and (vii) notwithstanding anything to the contrary in the Promissory Notes, the

maturity of Loan 2 shall be June 1, 2024 and the maturity of Loan 1 shall be June 10, 2024, at

which times all outstanding amounts under the Loans shall be due and payable in full.



         G.       The Loan Agreements, the Promissory Notes, the Financing Statements, the

Modification Agreements, all written amendments, modifications or supplements to any of the

foregoing, and all documents relating to any of the foregoing or to the Loans are hereinafter

referred to collectively as the “Loan Documents”.




SMRH:4841-0919-7786.9                            -3-
Case 21-00833-5-JNC          Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41                Page 4 of
                                              48



         H.       Lender has fulfilled all of its obligations pursuant to the terms of the Loan

Documents except those that have been waived or excused.



         I.       The Debtor is in default under the Loan Documents in that, among other things,

the Debtor failed to achieve the required Post Compensation Consolidated FCCR and the Pre-

Compensation Consolidated FCCR (both as defined in the Loan Documents) for the twelve

months ended June 30, 2020 (the “Existing Events of Default”).



         J.       The Debtor is a franchisee of Golden Corral restaurants at the 28 locations

reflected on Exhibit A hereto (the “Locations”). Exhibit A also reflects which Locations are

currently open and operating and which Locations are currently closed and not operating. With

respect to those Locations that are currently closed and not operating, Exhibit A also reflects two

that Debtor intends to open. Moreover, prior to the Petition Date (defined below), Debtor and

the respective landlords mutually terminated the leases for the following closed Locations on

Exhibit A (collectively, the “Terminated Locations”): Winchester (15), Elizabethtown (16),

Lancaster (24), Chillicothe (25), and Reidsville (26).



         K.       As of April 9, 2021, the outstanding principal balance of Loan 1 and accrued,

unpaid interest on Loan 1 was $14,194,598.93, comprised of principal of $13,976,908.58, and

accrued, unpaid interest of $217,690.35, and the outstanding principal balance of Loan 2 and

accrued, unpaid interest on Loan 2 was $2,074,515.73, comprised of principal of $2,043,584.94,

and accrued, unpaid interest of $30,930.79. Lender’s attorneys’ fees, costs and expenses through

April 5, 2021 are $80,187.10. The foregoing amounts are exclusive of attorneys’ fees, costs and




SMRH:4841-0919-7786.9                              -4-
Case 21-00833-5-JNC          Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41               Page 5 of
                                              48



expenses accruing from and after April 6, 2021, and the other fees, costs, and expenses owing to

Lender and provided for under the Loan Documents, accruing through April 9, 2021 (all of the

foregoing collectively, the “Pre-Petition Obligations”).



         L.       Debtor filed a voluntary petition under Chapter 11, Title 11, of the United States

Code (the “Bankruptcy Code”) on April 9, 2021 (the “Petition Date”) which is pending before

the above-captioned bankruptcy court (the “Court”). Since the Petition Date, the Debtor has

remained in possession of its assets as debtor-in-possession pursuant to Sections 1107 and 1108

of the Bankruptcy Code.



         M.       Debtor has asserted that it requires the use of “Cash Collateral” (defined below)

for the purpose of funding its ongoing operations in conjunction with the attempted

reorganization of Debtor or sale of Debtor’s assets and has requested that Lender consent to

Debtor’s use of Cash Collateral. Lender is willing to so consent subject to the terms and subject

to the conditions set forth in this Stipulation, to which terms and conditions are acceptable to

Debtor.



         N.       Debtor’s use of Cash Collateral may result in a reduction in the value of the

Pre-Petition Collateral without a corresponding reduction in the obligations owed to Lender by

Debtor pursuant to the Loan Documents.



         O.       Based upon the various acknowledgments, representations, warranties and

covenants contained herein, Lender is willing to consent to Debtor’s use of Cash Collateral




SMRH:4841-0919-7786.9                             -5-
Case 21-00833-5-JNC          Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41                 Page 6 of
                                              48



commencing upon the date this Stipulation is approved by the Court for the purposes and for the

term set forth herein and otherwise in accordance with the terms and subject to the conditions

contained in this Stipulation.

                                           STIPULATION

                  NOW, THEREFORE, Lender and Debtor hereby stipulate as follows:

                  1.    Acknowledgment of Pre-Petition Obligations and Loan Documents.

Lender asserts, and subject to the provisions of Paragraph 2 below, Debtor hereby acknowledges,

represents, warrants and agrees, that:



                        a.       All of the provisions contained in Recitals A through O are true

and correct and are expressly incorporated herein by reference, and Debtor acknowledges that

such Recitals are relied upon by Lender in agreeing to the terms of this Stipulation;



                        b.       The Loan Documents are valid and enforceable agreements in

accordance with their terms;



                        c.       Lender has a duly perfected, valid, first-priority security interest in

and lien on the Pre-Petition Collateral to secure the Pre-Petition Obligations, which security

interest and lien is unavoidable;



                        d.       The Pre-Petition Obligations are valid, enforceable, allowable and

unavoidable, and are now due and payable in full by Debtor without counterclaim, right of offset

or recoupment, claim or other defense of any kind, and the Pre-Petition Obligations are not, and

shall not be, subject to claims of subordination or re-characterization; and




SMRH:4841-0919-7786.9                              -6-
Case 21-00833-5-JNC          Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41                 Page 7 of
                                              48



                        e.      All revenues and cash generated and received by Debtor from all

Locations, whether prior to, on, or after the Petition Date, is Lender’s Cash Collateral (as defined

below), upon which Lender has a valid and perfected security interest. Lender asserts that its

security interest in Cash Collateral is senior to the security interest, if any, of any other entity in

Cash Collateral.



                  2.    Objection by Parties in Interest. No later than fourteen (14) calendar days

prior to the final hearing on approval of this Stipulation (the “Challenge Period”), any party in

interest with standing to appear in this proceeding (other than Debtor) may file and serve upon

Debtor and Lender any objection to the Pre-Petition Obligations or to Lender’s lien on and

security interest in the Pre-Petition Collateral. If no objections are timely filed by a party with

standing and served within the Challenge Period, the Pre-Petition Obligations shall be deemed

valid, enforceable, allowable and unavoidable, and not subject to subordination or

recharacterization, and Lender’s lien on and security interest in the Pre-Petition Collateral shall

be deemed valid, enforceable, unavoidable, perfected and first in priority. In addition, the claim

of Lender shall be deemed allowed in an amount of not less than the Pre-Petition Obligations

plus all amounts to which Lender is entitled under the Loan Documents on and after the Petition

Date (collectively, the “Claim Amount”), and Debtor hereby waives any right it may have to

seek reconsideration of such allowance.



                  3.    Release Regarding Pre-Petition Obligations. Debtor is aware of no

grounds for and does not assert any pre-petition claims or causes of action against Lender. In

consideration for the accommodations provided hereunder, but subject to the rights of other

parties in interest to object to the Pre-Petition Obligations or to Lender’s security interest in and

lien on the Pre-Petition Collateral during the Challenge Period, and to become effective upon

entry of the Final Order, Debtor hereby irrevocably and unconditionally releases and forever

discharges Lender, and its respective attorneys, accountants, consultants, agents, servants,


SMRH:4841-0919-7786.9                              -7-
Case 21-00833-5-JNC        Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41                    Page 8 of
                                            48



members, officers, directors, shareholders, employees, predecessors, parents, subsidiaries,

affiliates, successors and assigns, and all persons acting by, through, under, or in concert with

any of them, from any and all charges, complaints, claims, and liabilities of any kind, including,

without limitation, claims for the recovery of preferential transfers, fraudulent conveyances, or

other avoidance actions under federal or state law, including all attorneys’ fees, interest,

expenses, and costs actually incurred or of any nature whatsoever, known or unknown, suspected

or unsuspected, which in any way arise from or relate to the Loan Documents or the Pre-Petition

Obligations. Debtor agrees that Lender’s claim as to the Pre-Petition Obligations is allowed in

an amount of not less than the Pre-Petition Obligations (which include all of Lender’s pre-

petition and post-petition fees, costs and expenses, including, without limitation, attorneys’ fees,

costs and expenses), and Debtor waives any right to seek reconsideration of such allowance of

claim. Debtor further waives any right to seek to surcharge any of Lender’s collateral under

Section 506(c) of the Bankruptcy Code or under any other legal or equitable basis.



                  4.    Definition of Cash Collateral. Debtor has requested that Lender consent to
Debtor’s use of Cash Collateral which Debtor represents is necessary to fund its ongoing

operations. For purposes of this Stipulation, “Cash Collateral” shall have the meaning ascribed

to it pursuant to 11 U.S.C. § 363(a), and shall include the proceeds, products, rents and profits of

and from all Pre-Petition Collateral and Adequate Protection Collateral (as defined below),

including without limitation, all revenues and cash generated and received by Debtor from all

Locations, whether prior to, on, or after the Petition Date.



                  5.    Approved Budget. The Budget attached hereto as Exhibit B (the

“Budget”) was prepared by Debtor and enumerates, on a weekly basis through July 14, 2021 (the

“Budget Period”), Debtor’s projected collections and cash expenses of operations. The only cash

expenses of Debtor’s operations that Lender approves of (collectively, “Approved Expenses”)




SMRH:4841-0919-7786.9                            -8-
Case 21-00833-5-JNC         Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41                Page 9 of
                                             48



are those expenses set forth in the Budget. Lender does not consent to the payment of any

insiders except as set forth in the Budget.



                  6.    Use of Cash Collateral. Subject to the terms and conditions set forth in

this Stipulation (and contingent upon Debtor’s compliance with this Stipulation), and the

conditions precedent that the Interim Order (defined below) and the Final Order (defined below)

are timely entered, Lender consents to Debtor’s use of Cash Collateral to pay only the Approved

Expenses set forth in the Budget from the date this Stipulation is approved and entered as an

order by the Court until the earlier to occur of (a) the date upon which an Event of Default

(defined below) occurs, or (b) the expiration of the Budget Period; except that at any time, if for

any reason Lender believes that Debtor should not be entitled to continue to use Cash Collateral,

Lender may, without limiting any of Lender’s other rights set forth herein, notice a hearing to

determine whether Debtor’s authority to use Cash Collateral under this Stipulation should be

revoked for the first date available on the Court’s calendar that is at least seven (7) days after

Lender provides notice to Debtor in accordance with the notice paragraph below. It is expressly

understood and agreed between Debtor and Lender that Lender’s consent to use of Cash

Collateral is expressly limited to the duration of the Budget Period and that there is no other or

further consent or commitment being given to use of Cash Collateral. For the avoidance of

doubt, Debtor’s right to continue to use Cash Collateral shall be contingent upon Debtor’s

compliance with each and every provision of this Stipulation. Lender acknowledges that Debtor

shall be presumptively allowed to use the Cash Collateral only as specified in the Budget to pay

reasonable fees and expenses to its legal counsel and other professionals whose employment is

approved by the Bankruptcy Court in connection with this Stipulation, any transaction approved

by Lender, or Debtor’s ordinary course of business. For all expenses set forth in the Budget, and

notwithstanding anything to the contrary in this Stipulation, (i) Debtor shall be authorized to use,

and shall actually use, Lender’s Cash Collateral only for expenses set forth in the Budget that

Debtor actually incurs (both as to amount, subject to the variances set forth below, and type), and


SMRH:4841-0919-7786.9                            -9-
Case 21-00833-5-JNC         Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41                 Page 10 of
                                             48



 (ii) prior to using Lender’s Cash Collateral, Debtor shall use the proceeds of PPP loans except to

 the extent, if at all, that the use of PPP loan proceeds is prohibited by applicable law for such use

 or nullifies the forgiveness of Debtor’s PPP loan.



                   7.    Budget Variances. To the extent that Debtor’s actual sales in a given

 week exceed projected sales in the Budget for the same week, the line items for variable

 operating expenses for that week, i.e., line item expenses whose amount varies with the level of

 Debtor’s operations, shall be increased by an amount equal to the percent by which actual sales

 exceed projected sales for that week. For example, if projected sales in a given week are $100

 and actual sales that week are $110, that is a 10% increase, and the line items for Debtor’s

 variable expenses would increase by 10% for that week. For avoidance of doubt, such upward

 adjustment of budgeted operating expenses shall be limited to actual operating expenses that

 typically vary when sales vary (such as cost of goods sold, labor, and rent where rent is

 determined as a percentage of sales), and shall not apply to costs that typically do not vary when

 sales vary (such as fixed rent, insurance, overhead, general and administrative expenses, and

 professional fees). In addition to the foregoing, Debtor shall not deviate from any Budget

 expense item set forth in the Budget by more than 10% on a weekly basis, with the aggregate

 Budget expense item variance capped cumulatively at 5% (except for salaries, as to which

 Debtor may not increase at all), without obtaining the prior written consent of Lender in Lender’s

 sole and absolute discretion. Debtor and Lender recognize that the timing of expenditures may

 need to vary from the Budget and therefore the actual expenditures may vary from week to week

 so long as in the aggregate the amount Debtor spends in any month is consistent with the Budget

 for such week (subject to the variances discussed above).



                   8.    Budget Amendments. Debtor may request that Lender agree to an

 amendment of the Budget from time to time. If Lender approves the proposed amended Budget

 in writing and in its sole and absolute discretion, the amended Budget shall govern. Upon


 SMRH:4841-0919-7786.9                           -10-
Case 21-00833-5-JNC         Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41               Page 11 of
                                             48



 expiration of the Budget Period, Debtor shall immediately cease its use of Cash Collateral, unless

 the Budget Period is extended by written agreement between Debtor and Lender (entered into in

 Lender’s sole and absolute discretion).



                   9.    Deposit of Cash Collateral. Debtor has a pre-petition deposit account,

 known as the “#3900 account” (the “Pre-Petition Cash Collateral Account”). Debtor has another

 pre-petition deposit account into which Debtor has deposited $2 million in proceeds of a PPP

 loan (the “Pre-Petition PPP Account”). Debtor has additional pre-petition deposit accounts (the

 “Other Pre-Petition Accounts”). Debtor shall open four (4) post-petition debtor-in-possession

 deposit accounts (collectively, the “DIP Accounts”): (i) a DIP Operating Cash Collateral

 Account; (iii) a DIP Operating PPP Account; (iii) a DIP Payroll Account; and (iv) a DIP Tax

 Account. Upon opening the DIP Accounts, Debtor shall transfer: (i) all funds in the Pre-Petition

 Cash Collateral Account and the Other Pre-Petition Accounts, which funds are Lender’s Cash

 Collateral, into the DIP Operating Cash Collateral Account, and (ii) all funds in the Pre-Petition

 PPP Account into the DIP Operating PPP Account. Immediately thereafter, Debtor shall close

 the Other Pre-Petition Accounts and the Pre-Petition PPP Account. Debtor shall be entitled post-

 petition to maintain the Pre-Petition Cash Collateral Account for the sole purpose of accepting as

 deposits all funds received by Debtor post-petition. Post-petition (i) Debtor shall ensure that all

 funds collected or received by Debtor continue to be deposited into the Pre-Petition Cash

 Collateral Account, and (ii) on a daily basis, Debtor shall transfer all funds from the Pre-Petition

 Cash Collateral Account into the DIP Operating Cash Collateral Account. Other than making

 such transfers to the DIP Operating Cash Collateral Account, Debtor shall not make any

 transfers, payments or withdrawals from the Pre-Petition Cash Collateral Account. Debtor shall

 not transfer any funds between the DIP Operating Cash Collateral Account and the DIP

 Operating PPP Account. Subject to clause (ii) of the last sentence of Section 6 above, Debtor

 shall pay its expenses under the Budget (except payroll and taxes) out of the DIP Operating PPP

 Account and the DIP Operating Cash Collateral Account. Until the $2 million in PPP loan funds


 SMRH:4841-0919-7786.9                           -11-
Case 21-00833-5-JNC           Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41              Page 12 of
                                               48



 have been exhausted, Debtor shall transfer funds from the DIP Operating PPP Account to the

 DIP Payroll Account and the DIP Tax Account to make payments of payroll and taxes under the

 Budget. Once the $2 million in PPP loan funds have been exhausted, Debtor shall transfer funds

 from the DIP Operating Cash Collateral Account to the DIP Payroll Account and the DIP Tax

 Account to make payments of payroll and taxes under the Budget. As soon as Debtor receives

 them or they otherwise becomes available to Debtor, Debtor shall deliver to Lender bank

 statements showing the balance of the Pre-Petition Cash Collateral Account and the DIP

 Accounts as of the Petition Date. Subject to this Stipulation, no deposits shall be made into the

 Pre-Petition Collateral Account or the DIP Operating Cash Collateral Account except for Cash

 Collateral. Under no circumstances shall any Cash Collateral generated by the Pre-Petition

 Collateral or Adequate Protection Collateral (defined below) or any funds in the Pre-Petition

 Cash Collateral Account or the DIP Operating Cash Collateral Account be commingled with the

 proceeds of Debtor’s PPP loan.



                   10.    Adequate Protection Liens; Superpriority Claim; Costs and Expenses.
 As adequate protection for Debtor’s use of Cash Collateral as well as the imposition of the

 automatic stay under Section 362 of the Bankruptcy Code:



                         a.      Debtor hereby grants to Lender replacement liens upon and

 security interests in the DIP Operating Account, the Pre-Petition Collateral, and all of Debtor’s

 hereafter acquired assets that are proceeds, products, offspring or profits of the Pre-Petition

 Collateral (collectively, the “Adequate Protection Collateral”) to secure the Pre-Petition

 Obligations, which shall be deemed to be effective nunc pro tunc from the Petition Date. The

 replacement liens shall have the same priority and validity as Lender’s pre-petition liens. Debtor

 acknowledges and shall not contest the validity, perfection and priority of Lender’s liens upon

 and security interests in the Pre-Petition Collateral and the Adequate Protection Collateral. The

 Adequate Protection Collateral shall not include any avoidance causes of action which belong to


 SMRH:4841-0919-7786.9                           -12-
Case 21-00833-5-JNC           Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41              Page 13 of
                                               48



 Debtor’s estate, including, without limitation, any avoidance causes of action arising under

 Sections 544, 545, 547, 548 or 549 of the Bankruptcy Code.



                         b.      Debtor acknowledges and agrees that to the extent there is a

 decrease in the aggregate value of Lender’s interest in the Pre-Petition Collateral, Adequate

 Protection Collateral, and Cash Collateral (a “Diminution Claim”) from that existing on the

 Petition Date which results in less than full payment of the Pre-Petition Obligations, as additional

 adequate protection, Lender’s Diminution Claim shall be entitled to administrative priority status

 pursuant to Sections 364(c) and 507(b) of the Code with priority and super-priority over any and

 all other priority claims, administrative expenses, or other claims against Debtor whatsoever,

 heretofore or hereafter arising or incurred in Debtor’s bankruptcy case, or in any superseding

 cases or cases under Chapter 7 of the Code, including, without limitation, any administrative

 expenses of the kind specified in or authorized pursuant to Sections 105, 326, 330, 331, 503(b),

 506(c), 507(a), 507(b) and 726 of the Bankruptcy Code; provided that there shall be a carve out

 from such super-priority status for the carve out set forth in paragraph 19 below.



                         c.      Debtor’s grant to Lender hereunder of adequate protection, liens on

 the Adequate Protection Collateral, and super-priority status, shall not be subject to any rights or

 claims of Debtor’s account debtors (except for the carve-out for professional fees set forth in

 Section 19 below), including but not limited to any rights of setoff, recoupments or

 counterclaims, and shall not be subject to surcharge under Bankruptcy Code Section 506(c) or

 otherwise.



                         d.      To the greatest extent permitted under the Bankruptcy Code, all

 fees, costs and expenses incurred by Lender in connection with the preparation and approval of

 this Stipulation, the preservation and protection of its rights hereunder and the collection of the

 indebtedness owed by Debtor to Lender including, without limitation, all filing fees and


 SMRH:4841-0919-7786.9                           -13-
Case 21-00833-5-JNC           Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41               Page 14 of
                                               48



 attorneys’ fees, costs and expenses incurred in connection with the foregoing, and all insurance

 premiums and other costs and expenses incurred by Lender to adequately insure the Pre-Petition

 Collateral and the Adequate Protection Collateral, and all such other expenses, fees and costs

 incurred by Lender in connection with this bankruptcy case, the Loan, and the enforcement of

 Lender’s rights in the collection of the outstanding balance of the Loan or the preservation of

 Lender’s collateral, whether incurred pre-petition or post-petition, shall constitute a part of the

 indebtedness owing to Lender, and payment of the same by Lender shall constitute an advance

 made on behalf of the estate hereunder (“Post-Petition Costs and Expenses”), all of which shall

 be paid as permitted under Section 506(b) of the Bankruptcy Code.



                         e.      All Adequate Protection Collateral and all Pre-Petition Collateral

 shall secure all Indebtedness provided for in this Stipulation. For the purpose of this Stipulation,

 “Indebtedness” shall mean all of Debtor’s obligations to Lender arising under this Stipulation

 and the Loan Documents including, without limitation, the Pre-Petition Obligations and the

 Post-Petition Costs and Expenses.



                   11.   Perfection of Adequate Protection Liens. The post-petition liens and
 security interests granted to Lender pursuant to this Stipulation are perfected by operation of law

 upon the Court’s approval of this Stipulation nunc pro tunc from the Petition Date without

 further action by Lender. Nonetheless, Lender may, but shall not be required to, file any

 Uniform Commercial Code financing statements and record any additional documents in any

 jurisdiction or take any other or further action to validate or perfect the security interests and

 liens granted to it pursuant to and in accordance with this Stipulation. If Lender deems it

 necessary or convenient, Debtor shall execute and deliver to Lender, or shall have executed and

 delivered to Lender, all in form and substance satisfactory to Lender, any other documents,

 instruments or writings to evidence the terms of this Stipulation, the use of Cash Collateral

 and/or Lender’s liens and security interests, and Lender may request from time to time the


 SMRH:4841-0919-7786.9                            -14-
Case 21-00833-5-JNC           Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41              Page 15 of
                                               48



 execution and delivery of Uniform Commercial Code financing statements, continuation

 statements, amendments to financing statements, and any other instruments and/or documents

 relating to the use of Cash Collateral and/or the security interests and liens granted hereunder.

 Debtor shall execute all financing statements, amendments and other documents desired by

 Lender for the perfection of the security interests and liens granted hereunder and Debtor agrees

 to a lifting of the automatic stay for the limited purpose of carrying out the purposes of this

 Paragraph. Furthermore, Debtor irrevocably authorizes the filing of a carbon, photographic or

 other reproduction of this Stipulation as a financing statement, and agrees that such filing is

 sufficient as a financing statement subject to applicable state law. Nothing in this Paragraph

 shall limit or otherwise derogate the perfection of Lender’s security interests in and lien on the

 Adequate Protection Collateral by operation of law as provided for in this Stipulation. All of the

 security interests in and liens on the Adequate Protection Collateral granted hereunder are hereby

 deemed to be effective on and after the Petition Date, shall continue in full force and effect and

 shall survive the termination of this Stipulation and the dismissal or conversion of this case.



                   12.   Adequate Protection Payments. As additional adequate protection for
 Debtor’s use of Cash Collateral as well as the imposition of the automatic stay under Section 362

 of the Bankruptcy Code, and as a further condition to Lender’s entry into this Stipulation:



                         a.      Commencing May 1, 2021 and continuing each month throughout

 the Budget Period, Debtor shall make monthly interest payments to Lender on the first day of

 each month as provided under the Loan Documents for actual days elapsed in the preceding

 month, in immediately available funds as set forth in the Budget, representing Debtor’s regular

 monthly debt service payments on the Loans under the Loan Documents; provided however, that

 Lender does not waive any accrued or accruing default interest to which it is entitled under the

 Loan Documents, and reserves its right to claim interest at the default rate provided for in the




 SMRH:4841-0919-7786.9                           -15-
Case 21-00833-5-JNC           Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41             Page 16 of
                                               48



 Loan Documents. Lender shall be entitled to continue to accrue interest at the default rate, and

 Debtor acknowledges and agrees that the Claim Amount includes such default interest; and



                         b.      Without limiting anything set forth in this Stipulation, Lender’s

 agreement to accept the foregoing payments shall not constitute (1) an admission by Lender that

 such payments would satisfy the requirements of Sections 361, 362 or 1129 of the Bankruptcy

 Code, (2) a waiver by Lender, or cure by Debtor, of the Existing Events of Default, (3) an

 admission by Lender that Debtor is in compliance with the terms and conditions of the Loan

 Documents, or (4) an agreement to accept the foregoing payments as adequate protection beyond

 the Budget Period.



                   13.   Debtor Covenants. As additional adequate protection for Debtor’s use of
 Cash Collateral as well as the imposition of the automatic stay under Section 362 of the

 Bankruptcy Code, and as a further condition to Lender’s entry into this Stipulation:



                         a.      At Lender’s request, Debtor shall execute and deliver or cause to

 be delivered to Lender and/or file with the appropriate offices, such documents, pleadings,

 instruments, agreements, financing statements, amendments and/or other things deemed

 necessary by Lender, in its sole discretion, to implement the substance and intent of this

 Stipulation.



                         b.      Debtor shall not use any Cash Collateral to pay any personal

 expenses of any employee, shareholder, officer or director of Debtor, or any expenses of any

 nature whatsoever of any affiliated entity or person except, if at all, as expressly provided under

 the Budget. For avoidance of doubt, Debtor is authorized to use Cash Collateral to reimburse

 employees, shareholders, officers or directors of Debtor only for business expenses of Debtor

 incurred under the Budget.


 SMRH:4841-0919-7786.9                            -16-
Case 21-00833-5-JNC           Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41              Page 17 of
                                               48



                         c.      On or before one (1) business day after execution by Debtor,

 Debtor shall provide Lender with a copy of any agreement of sale regarding all or a portion of

 Debtor’s assets other than in the ordinary course of its business or any financing or equity

 commitment or agreement regarding the refinancing of indebtedness owed to Lender and any

 other documents that materially affect such commitment or agreement (collectively a

 “Transaction”). Nothing herein shall permit Debtor to consummate any such Transaction

 without notice and a hearing as required by the Bankruptcy Code.



                         d.      On or before one (1) business day after execution by Debtor,

 Debtor shall provide Lender with a fully-up-to-date copy of any lease that the Debtor is a party

 to as a landlord or tenant. Debtor shall notify Lender at least fifteen (15) business days before

 executing any amendment, modification, or supplement to such a lease, providing sufficient time

 for Debtor and Lender to discuss any such amendment in good faith. Debtor shall not waive any

 of its rights as a tenant without Lender’s written consent in Lender’s sole and absolute discretion.

 Notwithstanding anything to the contrary in this paragraph, Debtor shall include with its first-day

 motions a motion to allow Debtor to reject as of the Petition Date the leases with respect to the

 restaurant locations listed on Exhibit A hereto as “Closed” excepted for the Terminated

 Locations (as the leases for the Terminated Locations were terminated prior to the Petition Date).



                         e.      Debtor shall notify Lender of any proposed material transaction

 within one (1) business day after receiving the proposal, including but not limited to any

 transaction or any amendment of a lease (whether a party as a tenant or a landlord), and engage

 with good-faith discussion with the Lender on the possible pursuit and consummation of such

 material transaction.



                         f.      Debtor shall comply with the dates set by the Bankruptcy Court in

 all scheduling orders and to the extent not set forth in scheduling orders, dates set by the


 SMRH:4841-0919-7786.9                           -17-
Case 21-00833-5-JNC           Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41             Page 18 of
                                               48



 Bankruptcy Court to file and obtain approval of a disclosure statement, and dates to file and

 obtain confirmation of a plan of reorganization or liquidation, which dates may be extended only

 by mutual consent of Debtor and Lender or by the Bankruptcy Court order after notice and a

 hearing.



                         g.      To obtain Lender’s consent prior to seeking to retain a financial

 advisor or investment banker, provided that Lender consents to Debtor’s retention of Capital

 Insight as financial advisor conditioned upon (i) the Court’s approval of the retention of Capital

 Insight, and (ii) Capital Insight’s compensation being subject to the Budget.



                         h.      To obtain Lender’s consent prior to circulating marketing materials

 toward effectuating a plan of reorganization or sale under Bankruptcy Code Section 363.



                         i.      To negotiate in good faith with Lender with respect to any plan of

 reorganization or any Bankruptcy Code Section 363 sale of assets proposed by Debtor. Without

 limiting the foregoing, Debtor (i) shall provide to Lender any proposed plan of reorganization no

 fewer than sixty (60) days prior to filing it (provided that Debtor and Lender may agree to fewer

 days), and (ii) shall not file a proposed plan of reorganization to which Lender does not consent

 without first having attempted in good faith to reach agreement on the terms thereof with Lender.



                         j.      Lender shall have the right, upon two (2) business days’ notice to

 Debtor, to inspect the Pre-Petition Collateral from time to time during the entire term of this

 Stipulation. Without limiting the generality of the foregoing, such inspection rights shall

 include, among other things, the right to (1) inspect and examine all of the Debtor's books and

 records, (2) monitor all cash flows including all receipts and disbursements and (3) conduct

 appraisals, valuations and environmental investigations of the Pre-Petition Collateral.




 SMRH:4841-0919-7786.9                            -18-
Case 21-00833-5-JNC           Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41               Page 19 of
                                               48



                         k.      Debtor shall maintain all of its deposit and disbursement accounts

 as set forth in paragraph 9 above.



                         l.      Debtor shall not make any payment, repayments, distributions, or

 other forms of consideration to, or for the benefit of any affiliated entity or person prior to

 repayment in full of the obligations owed to Lender except as expressly set forth in the Budget;

 provided that consistent with Debtor’s pre-petition procedure, Debtor may transfer funds to its

 non-debtor affiliate Platinum Corral Management to fund Debtor’s payroll for management set

 forth in the Budget.



                         m.      Debtor shall deliver to Lender copies of the following documents

 and reports:



                                 (1)    In the same form provided by Debtor to Lender prior to the

 Petition Date, and by Wednesday of each week for the prior week, weekly financial and

 operating statements, certified in writing by an officer, authorized agent, or accountant of

 Debtor, that such statements present fairly and accurately such information contained therein

 regarding the financial condition of Debtor; provided that such statements shall also include a

 comparison of actual results to projections set forth in the Budget covering at least the prior four

 (4) weeks on a rolling basis (except that during the first three (3) weeks of the Budget, the

 comparison shall include only the first week after the first week, only the first two weeks after

 the second week, and only the first three weeks after the third week);



                                 (2)    To be provided at the same times required under the Loan

 Documents, semi-annual financial statements (i.e., balance sheets and profit and loss statements)

 and annual tax returns; provided that any required financial statements or tax returns that are

 delinquent as of the Petition Date shall be provided no later than May 15, 2021;


 SMRH:4841-0919-7786.9                            -19-
Case 21-00833-5-JNC           Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41              Page 20 of
                                               48



                                 (3)      On the date they become available to Debtor, copies of the

 bank statements for the bank accounts described in paragraph 9 above; and



                                 (4)      Upon the earlier of being filed with the Court or provided

 to the Bankruptcy Administrator, Bankruptcy Administrator Operating Reports for the Debtor.



                         n.      Debtor shall promptly, and in any event within two (2) days of

 Lender’s request, furnish Lender with proof of property, casualty and liability insurance which

 (i) are acceptable to Lender, (ii) fall within the guidelines of the Office of the Bankruptcy

 Administrator and (iii) are consistent with the coverage required in the Loan Documents.



                   14.   Reservation of Rights. Without limiting anything set forth in this
 Stipulation, Lender is not agreeing that the adequate protection provided for in this Stipulation is

 adequate to protect its interests; Lender reserves the right to seek additional adequate protection

 and/or relief from the automatic stay.



                   15.   Events of Default. The occurrence of any of the following shall constitute

 an event of default hereunder (an “Event of Default”):



                         a.      Debtor shall be in breach of its agreements or undertakings

 hereunder including, but not limited to, all payment requirements and reporting provisions

 contained herein;



                         b.      Debtor shall furnish or knowingly make any false, inaccurate or

 incomplete representation, warranty, certificate, report or summary in connection with or under

 this Stipulation;




 SMRH:4841-0919-7786.9                             -20-
Case 21-00833-5-JNC           Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41              Page 21 of
                                               48



                         c.      Debtor shall contest the Claim Amount or any lien or security

 interest of Lender, or shall seek to have the Court annul, modify or amend any part of this

 Stipulation without notice and a hearing;



                         d.      the appointment of a trustee or an examiner in Debtor’s case;



                         e.      the dismissal of Debtor’s Chapter 11 case without payment of all

 of the Pre-Petition Obligations;



                         f.      if there is any motion made, adversary proceeding commenced or

 any relief sought pursuant to which a party in interest seeks to invalidate, subordinate or avoid

 the Claim Amount (or any portion thereof), any portion of Lender’s lien on or security interest in

 the Pre-Petition Collateral or the Adequate Protection Collateral or any party in interest seeks

 any reduction or subordination of the Pre-Petition Obligations or the Claim Amount by reason of

 avoidance, invalidation, offset, recoupment or otherwise;



                         g.      except as permitted herein, the use of Cash Collateral under

 Section 363(c) of the Bankruptcy Code without Lender’s prior written consent;



                         h.      any party in interest seeks relief from the automatic stay applicable

 under Section 362 of the Bankruptcy Code in Debtor’s Chapter 11 case to exercise its rights as

 lienholder or secured party against any of the Pre-Petition Collateral or Adequate Protection

 Collateral, unless otherwise consented to by Lender in writing;



                         i.      Golden Corral Franchising Systems, Inc. or any of its affiliates

 seeks relief from the automatic stay applicable under Section 362 of the Bankruptcy Code in

 Debtor’s Chapter 11 case to exercise any of their rights under or terminate the Franchise


 SMRH:4841-0919-7786.9                            -21-
Case 21-00833-5-JNC           Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41              Page 22 of
                                               48



 Agreements between them and Debtor with respect to the restaurant locations listed on Exhibit

 A hereto as “Open” or “To be Open”;



                         j.      an interim order acceptable to Lender in its sole and absolute

 discretion and in form and substance attached hereto as Exhibit C approving this Stipulation

 (“Interim Order”) is not entered by the Court within ten (10) days following the filing of a

 motion seeking approval of the Court of this Stipulation (or such later time agreed to by Lender

 or further court order), or a final order acceptable to Lender in its sole and absolute discretion

 and in form and substance attached hereto as Exhibit D (“Final Order”) is not entered by the

 Court within sixty (60) days following the filing of a motion seeking approval of the Court of

 this Stipulation (or such later time agreed to by Lender or further court order);



                         k.      the entry of an order by the Court modifying the Final Order to

 which Lender does not consent, or priming Lender’s lien or security interest in either the Pre-

 Petition Collateral or the Adequate Protection Collateral under Section 364(d) of the Bankruptcy

 Code or otherwise;



                         l.      Debtor’s Chapter 11 case is converted to a case under Chapter 7 of

 the Bankruptcy Code;



                         m.      Debtor shall sell any of its assets, without Lender’s written consent

 (and in Lender’s sole and absolute discretion), and without order of the Court after notice and a

 hearing;



                         n.      Debtor’s breach of paragraph 13(i) above;




 SMRH:4841-0919-7786.9                            -22-
Case 21-00833-5-JNC           Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41                 Page 23 of
                                               48



                         o.      Without Lender’s prior written consent, Debtor's filing of a motion

 to abandon the Pre-Petition Collateral or any other portion of Lender's collateral or to reject any

 leases or executory contracts with respect to the Pre-Petition Collateral other than those leases

 for the restaurant locations listed on Exhibit A hereto as “Closed” (except for the leases with

 respect to the Terminated Locations, which leases were terminated before the Petition Date);



                         p.      Debtor's failure to maintain insurance in amounts and types

 satisfactory to Lender or as required under the Loan Documents; or



                         q.      Debtor's failure to cause all applicable post-petition taxes to be

 paid on or before their due dates, or Debtor’s failure to provide Lender with evidence thereof.



                   16.   Remedies. Upon the occurrence of an Event of Default, this Stipulation
 shall immediately terminate; and



                         a.      All Indebtedness, whether created prior to or after the

 commencement of the Debtor’s Chapter 11 case, shall immediately become due and payable

 notwithstanding the terms stated in any agreement, note, contract or other instrument;



                         b.      Debtor’s right to use Cash Collateral under this Stipulation shall

 terminate; and



                         c.      Lender shall have the right to provide notice to Debtor that an

 Event of Default has occurred. Debtor shall have five (5) business days from (i) the date that the

 notice is sent if sent by facsimile or (ii) the date after the notice is sent if sent by overnight

 delivery service to (a) cure the Event of Default to Lender’s satisfaction and in Lender’s sole and

 absolute discretion, or (b) contest that an Event of Default has occurred. If Debtor does neither


 SMRH:4841-0919-7786.9                             -23-
Case 21-00833-5-JNC         Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41                Page 24 of
                                             48



 of the foregoing, then after the expiration of five (5) business days Lender shall have the right to

 have a hearing on a motion filed by Lender for relief from the automatic stay under Bankruptcy

 Code Sections 105 and 362 with respect to the Pre-Petition Collateral, the Adequate Protection

 Collateral, and the Cash Collateral occur on the first date available on the Court’s calendar

 within seven (7) days after Lender files a motion for relief from the automatic stay. Debtor

 agrees that any uncured Event of Default shall constitute “cause” for relief from the automatic

 stay under Bankruptcy Code Section 362(d)(1). Notwithstanding the foregoing, with respect to

 an Event of Default under Section 15(f) or 15(h) herein, prior to Lender filing a motion for relief

 from the automatic stay, Lender and Debtor shall meet and confer.



                   17.   Survival. Debtor’s representations and warranties, acknowledgments and
 waivers set forth in this Stipulation shall survive the termination hereof and the dismissal or

 conversion of this case.



                   18.   Right to Credit Bid. Lender shall have the right to credit bid up to the full

 amount of the Claim Amount in any sale of the Pre-Petition Collateral or the Adequate

 Protection Collateral pursuant to Section 363(k) of the Bankruptcy Code, a plan of liquidation or

 reorganization under Section 1129 of the Bankruptcy Code, or, in the event Debtor’s case is

 converted into a Chapter 7 case, a sale or disposition by a Chapter 7 trustee under Section 725 of

 the Bankruptcy Code. Debtor agrees that any sale of all or part of the Pre-Petition Collateral or

 the Adequate Protection Collateral that does not include an unqualified right to credit bid will not

 result in Lender receiving the indubitable equivalent of its claims and interests.



                   19.   Carve-Out For Professional Fees. Lender agrees to a carve out from

 Lender’s Pre-Petition Collateral of up to an aggregate amount of $240,000 for payment of

 accrued, allowed and unpaid legal fees of Smith Anderson and other professionals approved by




 SMRH:4841-0919-7786.9                            -24-
Case 21-00833-5-JNC            Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41             Page 25 of
                                                48



 the Bankruptcy Court in connection with their Chapter 11 representation of the Debtors in

 accordance with the Budget.



                   20.   Relief From Stay With Respect to Pre-Petition Collateral and Adequate

 Protection Collateral at Terminated Locations and other Closed Locations. Lender shall have

 relief from the automatic stay under Bankruptcy Code Sections 362(d)(1) and (2) to exercise

 Lender’s non-bankruptcy rights and remedies under the Loan Documents and applicable non-

 bankruptcy law as follows:



                         (a)      immediately with respect to Pre-Petition Collateral and Adequate

          Protection Collateral located or formerly located at the Terminated Locations and not

          currently located at Locations listed as “Open” or “To Be Open” on Exhibit A; and



                         (b)      with respect to Pre-Petition Collateral and Adequate Protection

          Collateral currently located at Locations listed as “Closed” on Exhibit A (other than the

          Terminated Locations), as orders are entered by the Court authorizing the rejection of the

          leases associated with such Locations.



                   21.   No Prejudice. This Stipulation is without prejudice to Lender's right to

 seek any relief or take any other action which it deems appropriate in these bankruptcy

 proceedings including, but not limited to, appropriate remedies upon Debtor's breach or default

 under any provision of this Stipulation (including, without limitation, relief under Sections

 362(d)(1), 362(d)(2) or 362(d)(3) of the Bankruptcy Code, because the payments provided for

 hereunder are insufficient under Section 363(d)(3)(B) of the Bankruptcy Code or because Lender

 believes that its interests are not adequately protected for any reason), or in any legal actions

 pending in other jurisdictions to the extent that the same is in accordance with Debtor's rights

 under the Bankruptcy Code.


 SMRH:4841-0919-7786.9                             -25-
Case 21-00833-5-JNC         Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41               Page 26 of
                                             48



                   22.   Rights Cumulative. The rights, powers and remedies of Lender provided

 in this Stipulation and the Loan Documents are cumulative and not exclusive of any right, power

 or remedy provided by law or equity. No failure or delay on the part of Lender in the exercise of

 any other right, power or remedy or shall constitute a waiver of such right or remedy. Lender, in

 its sole and absolute discretion, may temporarily waive any Event of Default without affecting

 Lender’s rights under this Stipulation.



                   23.   Integration. This Stipulation constitutes the sole agreement of Lender and
 Debtor with respect to the subject matter hereof and supersedes all oral negotiations and prior

 writings with respect to the subject matter hereof. Subject to Paragraph 2 above, each of the

 stipulations, admissions and agreements contained in this Stipulation shall be binding on all

 parties in interest (including any Chapter 7 trustee or committee).



                   24.   Written Amendments. No amendment or extension of this Stipulation,

 and no waiver of any one or more of the provisions hereof shall be effective unless set forth in

 writing and signed by Lender and Debtor, which amendments or extensions, if any, shall only be

 entered into in Lender’s sole and absolute discretion.



                   25.   Successors and Assigns. This Stipulation: (i) shall be binding upon

 Debtor and Lender and, where applicable, their respective predecessors, successors, agents and

 permitted assigns (including, as to Debtor, any trustee appointed or elected in this case or in a

 case under Chapter 7); and (ii) shall inure to the benefit of Debtor and Lender and, where

 applicable, their respective predecessors, successors, agents and permitted assigns; provided,

 however, that Debtor may not assign its rights hereunder without the written consent of Lender

 or order of the Court after notice and a hearing, and any such assignment or attempted

 assignment by Debtor shall be void and of no effect with respect to Lender.




 SMRH:4841-0919-7786.9                           -26-
Case 21-00833-5-JNC         Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41                 Page 27 of
                                             48



                   26.   No Conflict. No subsequent Order of the Court or proposed plan of

 reorganization may conflict with the terms or provisions of this Stipulation and the Order; and

 this Stipulation and the Order shall survive entry of and govern with respect to any conflict with

 any subsequent orders or plans of reorganization.



                   27.   Court Approval. The performance of Lender’s and Debtor’s obligations

 under this Stipulation is expressly conditioned upon timely entry of the Interim Order and the

 Final Order.



                   28.   Authorization. Debtor and Lender represent and warrant to each other that
 this Stipulation has been duly and validly executed and delivered and that the Stipulation

 constitutes a valid and legally binding obligation subject only to approval by the Court.



                   29.   No Challenge. Debtor shall not in any manner challenge or attempt to

 avoid or subordinate Lender’s claims against Debtor under this Stipulation or the Loan

 Documents, nor attempt to avoid the validity, perfection or priority of Lender’s security interests

 in and lien on the Adequate Protection Collateral. Debtor shall not seek to modify the provisions

 of this Stipulation under a Chapter 11 plan.



                   30.   Effect of Stipulation; Loan Documents. To the extent of any

 inconsistencies between the terms and provisions of this Stipulation and the Loan Documents,

 the terms of this Stipulation shall govern. In all other respects, the Loan Documents shall remain

 in full force and effect and Lender shall continue to have all of the rights, remedies, powers and

 privileges provided in the Loan Documents as modified hereby, applicable law and equity.



                   31.   No Third Party Beneficiaries. No rights are intended to be created

 hereunder for the benefit of any third party, donee, creditor or incidental beneficiary.


 SMRH:4841-0919-7786.9                           -27-
Case 21-00833-5-JNC         Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41                 Page 28 of
                                             48



                   32.   No Waiver. Except as expressly provided herein, the parties’ execution of

 this Stipulation shall not be deemed to constitute a waiver of any of Lender’s rights or remedies

 under the Bankruptcy Code or other applicable law. By way of amplification, but not limitation,

 Lender is not waiving any of its rights and remedies with respect to any of its claims, rights,

 security interests or remedies under or contained in the Loan Documents. In addition, Lender

 does not waive any right to seek additional adequate protection in the future or to object to, or

 refuse any request of Debtor or any trustee appointed in the bankruptcy case, for consent to, the

 use, sale or other disposition of any collateral, and/or the use, sale or other disposition of other

 goods. Debtor further acknowledges and agrees that Lender does not waive any right it may

 have to claim that all Pre-Petition Obligations made by it to the Debtor shall continue to accrue

 interest at the default rate set forth in the Loan Documents.



                   33.   Notices. Reports and notices required hereunder shall be delivered by
 hand or Federal Express or other overnight courier, and email:




 SMRH:4841-0919-7786.9                            -28-
Case 21-00833-5-JNC          Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41              Page 29 of
                                              48



                   To Lender at the following address:

                   Pacific Premier Bank
                   333 S. Grand Ave., Suite 3580
                   Los Angeles, CA 90071
                   Attn: Salvador Lopez
                   Email: slopez@ppbi.com

                   With copies to:

                   Sheppard Mullin Richter & Hampton LLP
                   333 South Hope Street, 43rd Floor
                   Los Angeles, CA 90071
                   Attn: Alan Feld and Ted Cohen
                   Email: afeld@sheppardmullin.com; tcohen@sheppardmullin.com

                   To Debtor at the following address:

                   Platinum Corral, L.L.C.
                   521 New Bridge Street
                   Jacksonville, NC 28540
                   Attn: Louis W. Sewell, III
                   Email: bsewell@platinumcorral.com

                   With copies to:

                   Smith Anderson
                   Wells Fargo Capitol Center
                   150 Fayetteville Street, Suite 2300
                   Raleigh, North Carolina 27610
                   Attn: Gerald A. (Jeb) Jeutter, Jr. and Anna Osterhout
                   Email: jjeutter@smithlaw.com; aosterhout@smithlaw.com


 Debtor shall give notice to Lender of all future filings of any nature by Debtor with the Court in
 this case, or with any other court or governmental agency and shall serve copies thereof upon
 Lender in accordance with the immediately preceding paragraph hereof.


                   34.    Governing Law; Venue. This Stipulation shall be governed by and

 construed in accordance with the internal laws of the State of New York and the parties agree

 that the Bankruptcy Court shall have jurisdiction to interpret and enforce this Stipulation.




 SMRH:4841-0919-7786.9                             -29-
Case 21-00833-5-JNC   Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41   Page 30 of
                                       48
Case 21-00833-5-JNC   Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41   Page 31 of
                                       48
Case 21-00833-5-JNC   Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41   Page 32 of
                                       48
Case 21-00833-5-JNC      Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41          Page 33 of
                                          48



 Approved as to form and content:

                                           Gerald A. (Jeb) Jeutter, Jr. , N.C. Bar No. 17724
                                           Anna Osterhout, N.C. Bar No. 19841
                                           By: /s/ Gerald A. Jeutter, Jr.
                                           Smith Anderson
                                           Wells Fargo Capitol Center
                                           150 Fayetteville Street, Suite 2300
                                           Raleigh, North Carolina 27610
                                           Telephone: (919) 821-1220
                                            Email: jjeutter@smithlaw.com
                                            Email: aosterhout@smithlaw.com
                                            Attorneys for Debtor Platinum Corral, L.L.C.

                                           Alan Feld, admitted Pro Hac Vice
                                           Theodore A. Cohen, admitted Pro Hac Vice
                                           By: /s/ Alan Feld
                                           Sheppard, Mullin, Richter & Hampton LLP
                                           333 South Hope Street
                                           Los Angeles, CA 90071
                                           Telephone: (213) 620-1780
                                           Email: afeld@sheppardmullin.com
                                           Email: tcohen@sheppardmullin.com
                                           Attorneys for Pacific Premier Bank




 SMRH:4841-0919-7786.9                    -31-
Case 21-00833-5-JNC                                   Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41                                                                                     Page 34 of
                                                                       48



                                                                        EXHIBIT A – LOCATIONS
                                                                                                                                                   Government
                                                                                                                                      Segment ‐                  Total Seats Available    Open &     Curbside/
                      Location                                           Address                            Open    Current Status                Restrictions ‐
                                                                                                                                     Operations                   Capacity     Seats     Operating   Take Out
                                                                                                                                                   Occupancy
               1   559    Jacksonville       2055 N. Marine Blvd.           Jacksonville       NC   28546    2006       Open           Buffet         50%          500         250         250          Yes
               2   576    Burlington         3108 Garden Road               Burlington         NC   27215    1993       Open           Buffet         50%          400         200         200         Yes
               3   586    Hickory            1053 Lenoir Rhyne Blvd.        Hickory            NC   28602    1999       Open           Buffet         50%          400         200         200          Yes
               4   589    Concord            1540 Hwy 29 N.                 Concord            NC   28027    1995       Open           Buffet         50%          375         188         188          Yes
               5   2454   Asheboro           1070 East Dixie Dr.            Asheboro           NC   27203    2002       Open           Buffet         50%          375         188         188          Yes
               6   764    Colonial Heights   2501 Conduit Road              Colonial Heights   VA   23834    1995       Open           Buffet         50%          520         260         260          Yes
               7   774    Roanoke            1441 Town Square Blvd.         Roanoke            VA   24012    1996       Open           Buffet         50%          400         200         200          Yes
               8   894    Lynchburg          4005 Wards Road                Lynchburg          VA   24502    2000       Open           Buffet         50%          375         188         188          Yes
               9   2607   Charlotte          7701 N. Tryon Street           Charlotte          NC   28262    2009       Open           Buffet         50%          370         185         185          Yes
           10      749    Glen Allen         4050 Gaskins Road              Glen Allen         VA   23060    1995       Open           Buffet         50%          400         200         200          Yes
           11      714    Richmond           11 South Providence Road       Richmond           VA   23236    1993   To Open ‐ Feb      Buffet         50%          400         200          0          N/A
           12      2623   Greenville         504 Greenville Blvd. SW        Greenville         NC   27834    2010 To Open ‐ March      Buffet         50%          400         200          0          N/A
           13      2508   Sumter             2385 Walmart Blvd.             Sumter             SC   29150    2007      Closed          Buffet         50%          370         185          0          N/A
           14      656    Lexington          1507 Cotton Grove Rd.          Lexington          NC   27292    1998      Closed          Buffet         50%          280         140          0          N/A
           15      630    Winchester         1501 Bypass Road               Winchester         KY   40391    1997      Closed          Buffet         50%          285         143          0          N/A
           16      634    Elizabethtown      1835 N. Dixie Hwy              Elizabethtown      KY   42701    1997      Closed          Buffet         50%          365         183          0          N/A
           17      781    Ashland, KY        21 Russell Plaza               Ashland            KY   41101    1996      Closed          Buffet         50%          365         183          0          N/A
           18      867    Cross Lanes        412 New Goff Mountain Road     Cross Lanes        WV   25313    1999      Closed        Cafeteria        50%          365         183          0          N/A
           19      2438   Zanesville         3761 North pointe Drive        Zanesville         OH   43701    2002      Closed        Cafeteria        50%          375         188          0          N/A
           20      2490   Parkersburg        1302 Garfield Avenue           Parkersburg        WV   26101    2004      Closed        Cafeteria        50%          375         188          0          N/A
           21      2603   Danville           195 Holt‐Garrison Parkway      Danville           VA   24540    2009      Closed          Buffet         50%          370         185          0          N/A
           22      814    Huntington         5177 Rt. 60 East               Huntington         WV   25705    1997      Closed          Buffet         50%          365         183          0          N/A
           23      827    Gallipolis         307 Upper River Road           Gallipolis         OH   45631    1997      Closed        Cafeteria        50%          280         140          0          N/A
           24      2618   Lancaster          2296 North Memorial Drive      Lancaster          OH   43130    2010      Closed        Cafeteria        50%          365         183          0          N/A
           25      722    Chillicothe        1660 N. Bridge Street          Chillicothe        OH   45601    1994      Closed        Cafeteria        50%          365         183          0          N/A
           26      662    Reidsville         1566 Freeway Dr.               Reidsville         NC   27320    1998      Closed          Buffet         50%          280         140          0          N/A
           27      2485   Wake Forest        11016 Capital Blvd.            Wake Forest        NC   27587    2006      Closed          Buffet         50%          375         188          0          N/A
           28      2663   Christiansburg     2580 N. Franklin St.           Christiansburg     VA   24073    2015      Closed          Buffet         50%          365         183          0          N/A
                          Total                                                                                                                                    10,460        5,230       2,058
                                                                                                                                                                % of Total      50.00%      19.67%
                   Status Summary
       Open                         10
       To Open                       2
       Closed                       16
       Total                        28




 SMRH:4841-0919-7786.9                                                                              -33-
Case 21-00833-5-JNC      Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41   Page 35 of
                                          48



                                 EXHIBIT B – BUDGET

                                     [See Attached]




 SMRH:4841-0919-7786.9                    -34-
Case 21-00833-5-JNC   Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41   Page 36 of
                                       48
Case 21-00833-5-JNC   Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41   Page 37 of
                                       48
Case 21-00833-5-JNC      Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41   Page 38 of
                                          48



                            EXHIBIT C – INTERIM ORDER

                                     [See Attached]




 SMRH:4841-0919-7786.9                    -35-
Case 21-00833-5-JNC          Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41           Page 39 of
                                              48




                       IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  NEW BERN DIVISION

                                                     )
     IN RE:                                          )   Case No. 21-00833-5-JNC
                                                     )
     PLATINUM CORRAL, L.L.C.                         )   Chapter 11
                                                     )
     Debtor.                                         )
                                                     )

  ORDER AUTHORIZING INTERIM USE OF CASH COLLATERAL, SETTING FINAL
          HEARING, AND GRANTING LIMITED RELIEF FROM STAY

           UPON CONSIDERATION of the Motion (the “Motion”) of Debtor and Debtor-in-

 Possession Platinum Corral, L.L.C. (“Debtor”) for entry of an order authorizing the interim and

 final use of cash collateral pursuant to its Stipulation For Use of Cash Collateral, Providing

 Adequate Protection, and Granting Limited Relief From the Automatic Stay with Pacific Premier

 Bank (“Cash Collateral Stipulation”)1 [Dkt. No. 15], and setting a final hearing, and having

 heard the arguments and the offers of proof made by various parties in open court on April 16,

 2021; and due and proper notice of the Motion having been provided; and for good cause shown:

           IT IS HEREBY ORDERED THAT:

       1. The Motion is GRANTED on an interim basis nunc pro tunc to April 9, 2021, and the

 Cash Collateral Stipulation is approved in accordance with the terms thereof and hereof.




 1
     Undefined terms herein have the same definitions set forth in the Stipulation.



 SMRH:4841-0919-7786.9                            -36-
Case 21-00833-5-JNC         Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41                Page 40 of
                                             48



     2. Pacific Premier Bank is granted, and the Debtor is authorized and directed to provide to

 Pacific Premier Bank, the adequate protection set forth in the Cash Collateral Stipulation, and,

 through the next interim hearing or final hearing on the Motion, whichever comes first, Debtor

 (i) may use cash collateral, pursuant to the Budget attached to the Cash Collateral Stipulation as

 Exhibit B, and (ii) shall carry out its other obligations under the Cash Collateral Stipulation.

     3. Relief from the automatic stay under Bankruptcy Code Sections 362(d)(1) and (2) is

 granted to Lender to exercise Lender’s non-bankruptcy rights and remedies under the Loan

 Documents and applicable non-bankruptcy law as follows:

          a.       immediately with respect to Pre-Petition Collateral and Adequate Protection

     Collateral located or formerly located at the Terminated Locations and not currently located

     at Locations listed as “Open” or “To Be Open” on Exhibit A to the Cash Collateral

     Stipulation; and


          b.       with respect to Pre-Petition Collateral and Adequate Protection Collateral

     currently located at Locations listed as “Closed” on Exhibit A (other than the Terminated

     Locations) to the Cash Collateral Stipulation, as orders are entered by the Court authorizing

     the rejection of the leases associated with such Locations.


     4. For the purposes of this Interim Order, liens on Adequate Protection Collateral shall not

 attach to Debtor’s real property leaseholds (the “Leaseholds”) as to which the lessor is STORE

 Master Funding III, LLC (“STORE”), but liens on Adequate Protection Collateral shall attach to

 the proceeds of the Leaseholds. Entry of this Interim Order is without prejudice to Lender’s

 right to assert for purposes of entry of a final order that liens on the Adequate Protection

 Collateral attach to the Leaseholds.




 SMRH:4841-0919-7786.9                           -37-
Case 21-00833-5-JNC        Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41                 Page 41 of
                                            48



     5. If Lender seeks access to the premises that are the subject of the Leaseholds (collectively,

 the “Premises”) to retrieve Lender’s collateral after Debtor no longer has possession of the

 Premises, Lender shall coordinate with STORE to obtain access to the Premises. Until then,

 Lender shall coordinate with Debtor to obtain access to the Premises. STORE reserves its right

 to object to any surrender, or any effective date of rejection of the lease, of any of the Premises

 subject to STORE’s master lease to the extent any of Lender’s collateral remains in the Premises.

 Lender reserves its rights with respect to its collateral located at the Premises, including such

 rights under applicable law and/or any Landlord’s Subordination or similar agreements between

 Lender and STORE.

     6. Approval of Debtor’s waiver of rights to seek to surcharge any of Lender’s collateral

 under Section 506(c) of the Bankruptcy Code, or under any other legal or equitable basis, is

 reserved for entry of a final order on approval of the Motion and the Cash Collateral Stipulation.

 Entry of this Interim Order is without prejudice to STORE’s right to object to entry of a final

 order approving the Motion and the Cash Collateral Stipulation.

     7. As adequate protection pursuant to Bankruptcy Code Sections 361(2) and 363(e), creditor

 McLane Foodservice Distribution, Inc. (f/k/a Meadowbrook Meat Company, Inc.) (“McLane”) is

 granted a replacement lien on inventory provided and shipped to Debtor by McLane post-

 petition, and cash collateral related thereto, to the same validity, extent and priority of McLane’s

 pre-petition lien, to compensate McLane for the post-petition decrease in value of inventory

 provided and shipped to Debtor by McLane, and cash collateral related thereto, as of the Petition

 Date, with all parties reserving their rights as to the validity, extent and priority of McLane’s pre-

 petition lien and the amount of the post-petition decrease in value of Debtor’s inventory provided

 and shipped to Debtor by McLane, and cash collateral related thereto, as of the Petition Date.




 SMRH:4841-0919-7786.9                           -38-
Case 21-00833-5-JNC          Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41            Page 42 of
                                              48



     8. Approval of the release set forth in paragraph 3. of the Cash Collateral Stipulation is

 deferred, and shall be considered at the second interim hearing on May 5, 2021 (see below).

     9. The Budget attached hereto as Exhibit A replaces the Budget attached to the Cash

 Collateral Stipulation.

     10.           A second interim hearing (the “Second Interim Hearing”) on the Motion shall be

 held on May 5, 2021 at 1:00 p.m. (Eastern Time). You may join the Second Interim Hearing by

 using the ZoomGov Meeting link below, with the Meeting ID and Passcode provided:

     Join ZoomGov Meeting
     https://www.zoomgov.com/j/1604993000?pwd=TVhLRkFsVmN4RTNlNURWM0FpNH
     IyZz09

     Meeting ID: 160 499 3000
     Passcode: 04613040

     11.             A tentative final hearing on the Motion is set for June 8, 2021, at 12:30 p.m.

 (Eastern Time).




                                            [End of Document]




 SMRH:4841-0919-7786.9                           -39-
Case 21-00833-5-JNC      Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41   Page 43 of
                                          48




                              EXHIBIT D – FINAL ORDER

                                     [See Attached]




 SMRH:4841-0919-7786.9                    -40-
Case 21-00833-5-JNC        Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41             Page 44 of
                                            48



                       IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  NEW BERN DIVISION

                                                   )
  IN RE:                                           )   Case No. 21-00833-5-JNC
                                                   )
  PLATINUM CORRAL, L.L.C.                          )   Chapter 11
                                                   )
  Debtor.                                          )
                                                   )

                FINAL ORDER AUTHORIZING USE OF CASH COLLATERAL

          UPON CONSIDERATION of the Motion (the “Motion”) [Dkt. No. __] of Debtor and

 Debtor-in-Possession Platinum Corral, L.L.C. (“Debtor”) for entry of an order authorizing the

 interim and final use of cash collateral pursuant to its Stipulation For Use of Cash Collateral,

 Providing Adequate Protection, and Granting Limited Relief From the Automatic Stay with

 Pacific Premier Bank (“Cash Collateral Stipulation”) [Dkt. No. __], and setting a final hearing,

 and having heard the arguments and the offers of proof made by various parties in open court at

 the final hearing on _____ __, 2021; and due and proper notice of the Motion having been

 provided; and for good cause shown:

          IT IS HEREBY ORDERED THAT:

     1. The Motion is GRANTED on a final basis and the Cash Collateral Stipulation is

 approved in accordance with the terms thereof and hereof.

     2. The Debtor is authorized to provide to Pacific Premier Bank the adequate protection set

 forth in the Cash Collateral Stipulation, and (i) use cash collateral, pursuant to the Budget

 attached to the Cash Collateral Stipulation as Exhibit B, and (ii) carry out its other obligations

 under the Cash Collateral Stipulation.




 SMRH:4841-0919-7786.9                         -41-
Case 21-00833-5-JNC      Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41   Page 45 of
                                          48



 Done and entered this _____ day of ____, 2021.




                                    BY THE COURT:




                                    ________________________________

                                    ________________________________

                                    United States Bankruptcy Court Judge




 SMRH:4841-0919-7786.9                       -42-
Case 21-00833-5-JNC           Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41            Page 46 of
                                               48



                                       CERTIFICATE OF SERVICE

        I, Anna B. Osterhout, of the law firm of Smith, Anderson, Blount, Dorsett, Mitchell &
 Jernigan, L.L.P., certify:

          That I am, and at all times hereinafter mentioned was, more than eighteen (18) years of
 age:

         That on April 27, 2021, I electronically filed the foregoing Stipulation for Use of Cash
 Collateral, Providing Adequate Protection, and Granting Limited Relief from the Automatic
 Stay with the Clerk of the Court using the CM/ECF system, which will send notification of such
 filing to the parties listed below. I further certify that I have mailed the document to the non
 CM/ECF participants as set out below by first class mail.

          I certify under penalty of perjury that the foregoing is true and correct.

 DATED: April 27, 2021
                                                 SMITH, ANDERSON, BLOUNT, DORSETT,
                                                      MITCHELL & JERNIGAN, L.L.P.

                                                 By: /s/ Anna B. Osterhout
                                                    Anna B. Osterhout
                                                    NC State Bar No. 19841
                                                    Post Office Box 2611
                                                    Raleigh, North Carolina 27602-2611
                                                    Telephone: (919) 821-1220
                                                    Facsimile: (919) 821-6800
                                                    Email: aosterhout@smithlaw.com
                                                    ATTORNEYS FOR DEBTOR

 RECIPIENTS:

                                            VIA CM/ECF:

  Kirstin E. Gardner                                  Alan Feld, Esq.
  U. S. Bankruptcy Administrator                      Ted Cohen, Esq.
  434 Fayetteville Street, Suite 640                  Counsel for Pacific Premier Bank
  Raleigh, NC 27601                                   Sheppard Mullin
                                                      333 South Hope Street, 43rd Floor
                                                      Los Angeles, CA 90071

  John A. Northen, Esq.                               Cindy G. Oliver, Esq.
  Counsel for Golden Corral                           Counsel for Dogwood State Bank
  Northen Blue                                        Longleaf Law Partners
  1414 Raleigh Rd #435                                4509 Creedmoor Road, Suite 302
  Chapel Hill, NC 27517                               Raleigh, NC 27612




 # 9057571_1.Docx
Case 21-00833-5-JNC          Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41           Page 47 of
                                              48


  Jonathan Edwards, Esq.                         James B. Angell, Esq.
  Christopher K. Coleman, Esq.                   Joseph H. Stallings, Esq.
  Counsel for McLane FoodService                 Counsel for Truist Bank f/k/a BB&T
     Distribution Inc.                           Howard, Stallings, From, Atkins
  Alston & Bird                                  Angell & Davis, P.A.
  One Atlantic Center                            P. O. Box 12347
  1201 W. Peachtree St., Suite 4900              Raleigh, NC 27605
  Atlanta, GA 30309

  Jill C. Walters, Esq.                          Craig Solomon Ganz, Esq.
  Counsel for Pacific Premier Bank               Michael DiGiacomo, Esq.
  Womble Bond Dickinson (US) LLP                 Counsel for STORE Master Funding III, LLC
  555 Fayetteville Street, Suite 1100            Ballard Spahr LLP
  Raleigh, NC 27601                              1 E. Washington Street, Suite 2300
                                                 Phoenix, Arizona 85004

  Caren D. Enloe, Esq.                           Pamela W. McAfee, Esq.
  Landon G. Van Winkle, Esq.                     Charles N. Anderson, Jr., Esq.
  Counsel for STORE Master Funding III, LLC      Counsel for LBC2 Trust
  Smith Debnam Narron Drake                      Ellis & Winters LLP
     Saintsing & Myers, LLP                      Post Office Box 33550
  P.O. Box 176010                                Raleigh, NC 27636
  Raleigh, NC 27619-6010

  Jack Spencer, Esq.
  Felton Perrish, Esq.
  Counsel for SBBH Golden Corral, LLC
  Alexander Ricks PLLC
  1420 E. 7th Street, Suite 100
  Charlotte, NC 28204

                                      VIA FIRST CLASS MAIL:

  Platinum Corral, L.L.C., Debtor                North Carolina Dept. of Revenue
  521 New Bridge St.                             Office Services Division
  Jacksonville, NC 28540-5430                    P. O. Box 1168
                                                 Raleigh, NC 27602-1168

  Internal Revenue Service                       Office of the United States Attorney
  Attn: Officer/Manager                          150 Fayetteville Street, Suite 2100
  P. O. Box 7346                                 Raleigh, NC 27601
  Philadelphia, PA 19101

  North Carolina Dept. of Commerce               US Small Business Administration
  Division of Employment Security                Attn: Officer/Manager
  P. O. Box 26504                                2 20th St. N, Suite 325
  Raleigh, NC 27611-6504                         Birmingham, AL 35203




 # 9057571_1.Docx
Case 21-00833-5-JNC         Doc 106 Filed 04/27/21 Entered 04/27/21 08:30:41      Page 48 of
                                             48


  1053 Lenoir Rhyne Boulevard LLC              ARC Cafeusa001 LLC Zanesville OH
  Mr. and Mrs. Russell Wachtier                DEPT 880044 (ID 082070)
  740 Saint Nicholas Ave., Room 2              Attn: Officer/Manager
  New York, NY 10031                           PO Box 29650
                                               Phoenix, AZ 85038

  BRINKS INC.                                  Chillicothe Bowling Lanes Inc.
  Attn: Officer/Manager                        Attn: Officer/Manager
  7373 Solutions Center                        1680 N Bridge St
  Chicago, IL 60677                            Chillicothe, OH 45601

  Dogwood State Bank FKA Sound Bank            Douglas Ray Higdon
  Attn: Officer/Manager                        391 Foxwood Dr.
  5401 Six Forks Rd., Suite 100                Richmond, KY 40475
  Raleigh, NC 27609

  Greenup County Sheriff                       HP-Wakeforest GC, LLC
  Attn: Officer/Manager                        Holly Park Inv.
  PO Box 318                                   Attn: Officer/Manager
  Greenup, KY 41144                            PO Box 19669
                                               Raleigh, NC 27619

  Noble Properties Inc.                        Northeast Bank
  Attn: Officer/Manager                        Attn: Loan Servicing Dept.
  4280 Professional Center Dr., Ste 100        PO Box 171769
  Palm Beach Gardens, FL 33410                 Boston, MA 02117

  SBBH Golden Corral, LLC                      Shuler Meats
  Attn: Officer/Manager                        Attn: Officer/Manager
  101 S Kings Drive, Suite 200                 124 Shuler Rd
  Charlotte, NC 28204                          Thomasville, NC 27360

  STORE Master Funding III, LLC                Sumter County Treasurer
  Attn: Michael Bennett, Exec. VP              Attn: Officer/Manager
  8501 E. Princess Drive, Suite 190            PO Box 100140
  Scottsdale, AZ 85255                         Columbia, SC 29202

  The Loan Source                              Toler Properties, LLC
  Attn: Officer/Manager                        Attn: Officer/Manager
  353 E 83rd St.                               330 Harper Park Dr., Suite G
  New York, NY 10028                           Beckley WV 25801

  US Foods Inc.                                WSR Sumter c/o West Realty Group
  Attn: Officer/Manager                        Attn: Officer/Manager
  PO Box 602292                                875 Saint Nicholas Ave., Apt. 1
  Charlotte, NC 28260                          New York, NY 10032




 # 9057571_1.Docx
